Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 1 of 19 PageID #: 949



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LAWRENCE DRUMMER, JR.,                      )
                                            )
               Plaintiff                    )
                                            )       No. 4:16-CV-01170-AGF
vs.                                         )
                                            )
CORIZON CORRECTIONAL HEALTH                 )
CARE, et al.                                )
                                            )
               Defendants.                  )


            PLAINTIFF’S MOTION TO COMPEL DISCOVERY RESPONSES
                             FROM DEFENDANTS

       COMES NOW, Plaintiff Lawrence Drummer, by and through counsel, Brown &

Crouppen, PC, and states as follows in support of his Motion to Compel Discovery Responses

from Defendants Corizon, LLC, Dr. Reynal Caldwell, Dr. Fe Fuentes, Dr. Brenda Mallard, Roschell

Norton, Danyelle Sullivan, Richard White, Angie Wyatt, Beverly Hatcher, and Lacinda Jones

(hereinafter collectively “Defendants”):

       1.      As a preliminary matter, Plaintiff’s counsel was just informed that Theodore

Hughes, counsel for Defendants, will be withdrawing from this case and another attorney at the

firm of Eckenrode-Maupin will now be handling this case. Plaintiff’s counsel sees no reason for

discovery to be further delayed and intends to comply with this Court’s Eighth Amended Case

Management Order, entered on March 13, 2019.

       2.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Request for Production directed to Defendant Corizon, LLC (hereinafter “Corizon”). Corizon

served its answers and objections to Plaintiff’s Request for Production on April 18, 2018 and its

objections to Plaintiff’s Interrogatories on May 18, 2018. Thereafter, Corizon served its Answers

                                                1
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 2 of 19 PageID #: 950



and objections to Plaintiff’s Interrogatories on June 19, 2018 and its Amended Answers and

objections to Plaintiff’s Request for Production and Interrogatories on August 29, 2018. See

Answers and Objections to First Request for Production, attached hereto as Exhibit 1; Answers

and Objections to First Interrogatories, attached hereto as Exhibit 2; Amended Answers and

objections to First Request for Production, attached hereto as Exhibit 3; and Amended Answers

and Objections to First Interrogatories, attached hereto as Exhibit 4.

       3.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Dr. Reynal Caldwell (hereinafter “Caldwell”).

Caldwell served her Objections to Plaintiff’s Interrogatories and her Answers and Objections to

Plaintiff’s Request for Production on May 18, 2018. Thereafter, on September 25, 2018, Caldwell

served her Amended Answers and objections to Plaintiff’s Interrogatories. See Answers and

Objections to First Request for Production, attached hereto as Exhibit 5; Amended Answers and

Objections to First Interrogatories, attached hereto as Exhibit 6.

       4.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Dr. Fe Fuentes (hereinafter “Fuentes”). Fuentes

served her Answers and Objections to Plaintiff’s Interrogatories and her Answers and Objections

to Plaintiff’s Request for Production on May 18, 2018. Thereafter, on September 15, 2018, Fuentes

served her Amended Answers and objections to Plaintiff’s Interrogatories. See Answers and

Objections to First Request for Production, attached hereto as Exhibit 7; Answers and Objections

to First Interrogatories, attached hereto as Exhibit 8; Amended Answers and Objections to First

Interrogatories, attached hereto as Exhibit 9.

       5.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Dr. Brenda Mallard (hereinafter “Mallard”).



                                                 2
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 3 of 19 PageID #: 951



Mallard served her Objections to Plaintiff’s Interrogatories and Answers and Objections to

Plaintiff’s Request for Production on May 18, 2018. Thereafter, on May 29, 2018, Mallard served

her Answers and Objections to Plaintiff’s First Interrogatories and on September 15, 2018, Mallard

served her Amended Answers and objections to Plaintiff’s Interrogatories. See Answers and

Objections to First Request for Production, attached hereto as Exhibit 10; Answers and

Objections to First Interrogatories, attached hereto as Exhibit 11; Amended Answers and

Objections to First Interrogatories, attached hereto as Exhibit 12.

       6.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Beverly Hatcher (hereinafter “Hatcher”). Hatcher

served her Objections to Plaintiff’s Interrogatories and Answers and Objections to Plaintiff’s

Request for Production on May 18, 2018. Subsequently, Hatcher served her Answers and

Objections to Plaintiff’s Interrogatories and Amended Answers and Objections to Plaintiff’s

Interrogatories on May 24, 2018 and September 19, 2018, respectively. See Answers and

Objections to First Request for Production, attached hereto as Exhibit 13; Answers and

Objections to First Interrogatories, attached hereto as Exhibit 14; Amended Answers and

Objections to First Interrogatories, attached hereto as Exhibit 15.

       7.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Lacinda Jones (hereinafter “Jones”). Jones served

her Answers and Objections to Plaintiff’s Request for Production and Objections to Plaintiff’s

Interrogatories on May 18, 2018. Subsequently, Jones served her Answers and Objections to

Plaintiff’s Interrogatories on June 19, 2018 and her Amended Answers and Objections to

Plaintiff’s Interrogatories on November 26, 2018. See Answers and Objections to First Request

for Production, attached hereto as Exhibit 16; Answers and Objections to First Interrogatories,



                                                3
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 4 of 19 PageID #: 952



attached hereto as Exhibit 17; Amended Answers and Objections to First Interrogatories, attached

hereto as Exhibit 18.

       8.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Roschell Norton (hereinafter “Norton”). Norton

served her Answers and Objections to Plaintiff’s Interrogatories and Request for Production on

May 18, 2018. Norton subsequently served her Amended Answers and Objections to Plaintiff’s

Interrogatories on September 19, 2018. See Answers and Objections to First Request for

Production, attached hereto as Exhibit 19; Answers and Objections to First Interrogatories,

attached hereto as Exhibit 20; Amended Answers and Objections to First Interrogatories, attached

hereto as Exhibit 21.

       9.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Danyelle Sullivan (hereinafter “Sullivan”). Sullivan

served her Answers and Objections to Plaintiff’s Request for Production on April 18, 2018 and

her Objections to Plaintiff’s Interrogatories on May 18, 2018. Sullivan subsequently served her

Answers and Objections to Plaintiff’s Interrogatories on June 13, 2018 and her Amended Answers

and Objections to Plaintiff’s Interrogatories on November 9, 2018. See Answers and Objections to

First Request for Production, attached hereto as Exhibit 22; Answers and Objections to First

Interrogatories, attached hereto as Exhibit 23; Amended Answers and Objections to First

Interrogatories, attached hereto as Exhibit 24.

       10.     On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Angie Wyatt (hereinafter “Wyatt”). Wyatt served

her Answers and Objections to Plaintiff’s Interrogatories and Request for Production on May 18,

2018. Wyatt subsequently served her Amended Answers and Objections to Plaintiff’s



                                                  4
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 5 of 19 PageID #: 953



Interrogatories on September 19, 2018. See Answers and Objections to First Request for

Production, attached hereto as Exhibit 25; Answers and Objections to First Interrogatories,

attached hereto as Exhibit 26; Amended Answers and Objections to First Interrogatories, attached

hereto as Exhibit 27.

       11.      On March 20, 2018, Plaintiff served his First Set of Interrogatories and First

Requests for Production directed to Defendant Richard White (hereinafter “White”). White served

his Answers and Objections to Plaintiff’s Request for Production and Objections to Plaintiff’s

Interrogatories on May 18, 2018. White subsequently served his Amended Answers and

Objections to Plaintiff’s Interrogatories on September 15, 2018. See Answers and Objections to

First Request for Production, attached hereto as Exhibit 28; Objections to First Interrogatories,

attached hereto as Exhibit 29; Amended Answers and Objections to First Interrogatories, attached

hereto as Exhibit 30.

       12.      As to Defendant Corizon, answers to Interrogatory Nos. 4, 6, 17, and 24, 25, and

26, and Request Nos. 14, 37, 39-40, 41, 43-44 and 53 are either outstanding or inadequate. See

Exhibits 1-4.

       13.      Defendant Caldwell’s and White’s answers to Interrogatory No. 17 are inadequate.

See Exhibit 6; 29, 30.

       14.      As to Defendants Fuentes, Mallard, Hatcher, Jones, Norton, Sullivan, and Wyatt,

answers to Interrogatory Nos. 10 and 17 are inadequate. See Exhibits 8, 9; 11, 12; 14, 15; 17, 18;

20, 21; 23, 24; 26, 27.

       15.      Further, Request for Production Nos. 8-9, 12, 17-23, 31-32, 37-38, 39, 41-42, and

50 directed to Defendants Caldwell, Fuentes, Mallard, Hatcher, Jones, Norton, Sullivan, Wyatt,

and White are outstanding or inadequate. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28.



                                                5
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 6 of 19 PageID #: 954



       16.     Counsel for Plaintiff originally sent a Good Faith Letter to Counsel for Defendants

on August 7, 2018, requesting full and complete answers to discovery. See Letter dated August 7,

2018, attached hereto as Exhibit 31. Although some answers to discovery requests were

supplemented after this letter was sent, there are still numerous interrogatory and request answers

that are inadequate or outstanding.

       17.     On March 20, 2019, Plaintiff again attempted to resolve the discovery disputes with

Defendants by sending a Good Faith Letter to Counsel for Defendants, requesting full and

complete answers to discovery. See Letter dated March 20, 2019, attached hereto as Exhibit 32.

       18.     Counsel for Defendants responded with a letter to counsel for Plaintiff on March

27, 2019. See Letter dated March 27, 2019, attached hereto as Exhibit 33. In the letter and during

a phone call on April 2, 2019, Defendant Corizon agreed to supplement responses to Interrogatory

Nos. 8, 9, 11, 12, 13, 16, 18, 19, 21 and 23, and Request Nos. 4, 5, 8-11, 15-17, 19-24, 26-28, 30-

31, 33-34, 35-36, 38, 42, 45-50, and 52. Defendants Wyatt, Norton, Mallard, White, Sullivan, and

Hatcher agreed to supplement their responses to Interrogatory Nos. 2, 11, 12, 15, 20, and 23.

Defendant Fuentes agreed to supplement responses to Interrogatory Nos. 2, 12, 15, 20, and 23.

Defendant Jones agreed to supplement responses to Interrogatory Nos. 2, 7, 8, 11, 12, 15, 20 and

23. Defendant Caldwell agreed to supplement responses to Interrogatory Nos. 1, 2, 4, 8-12, 15, 16,

18-20, and 23. Finally Defendants Sullivan, Hatcher, Wyatt, Norton, White, Jones, Caldwell,

Mallard, and Fuentes agreed to supplement their responses to Request Nos. 4, 5, 6, 7, 11, 14, 16,

24-26, 28-30, 33-36, 40, 44-45, 47, and 48, 51. Counsel agreed to provide these supplemental

answers in 14 to 21 days, thereby making them due on April 16.

       19.     On April 8, 2019, Counsel for Plaintiff sent an email to counsel for Defendants

attempting to further resolve the remaining discovery disputes. See Email dated April 8, 2019,



                                                6
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 7 of 19 PageID #: 955



attached hereto as Exhibit 34. Plaintiff has not yet received a response from Defense counsel.

        20.     With respect to Corizon, counsel stated in his letter he intends to stand on his

objections to Interrogatory Nos. 4 and 6, which request information about statements made by

Plaintiff and Defendant Corizon. Corizon objected, stating the interrogatories are overly broad,

vague, and not limited in time or scope. See Exhibits 2, 4. Subject to the objections, Corizon stated

that it is unaware of any recording or documentation of plaintiff or Corizon beyond what is in

Plaintiff’s grievance records. First these interrogatories are properly limited to the time of

Plaintiff’s incarceration and treatment with Corizon. Moreover, these answers are incomplete as

Corizon has failed to answer any of the subparts with respect to the grievance records. While

Plaintiff is entitled to receive all statements made by him, Plaintiff agreed to limit Interrogatory

No. 6 to the allegations in the complaint, including Plaintiff’s rotator cuff tear and related injuries.

See Exhibit 34. Additionally, Corizon’s conditional answers made subject to its objections are

evasive and incomplete discovery responses, which are inappropriate and effectively amount to a

waiver by the Defendant of the asserted “subject to” objection. To date Plaintiff has not received

supplemental answers or any responsive documents.

        21.     Interrogatory No. 17 asks Corizon to identify all individuals who were involved in

certain decisions regarding Plaintiff’s healthcare while incarcerated. Corizon stated it is the Health

Services Administrator at the St. Louis Justice Center and referred Plaintiff to the medical records.

See Exhibits 2, 4. However, this answer is insufficient as the medical records produced do not

contain this specific information and/or certain portions of the medical records are indecipherable.

Moreover, Corizon fails to point to any particular page in 800 pages of records. In its subsequent

letter, Corizon maintained its objection to providing contact information for the individuals

requested in this interrogatory, however, it makes no reference to whether Corizon intends to



                                                   7
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 8 of 19 PageID #: 956



supplement the answer to identify the relevant individuals. See Exhibits 33 and 34. To date

Plaintiff has not received supplemental answers or any responsive documents.

       22.     Interrogatory No. 24 to Corizon asks Corizon to state whether it has ever been a

party to a lawsuit. Corizon objected, stating it is overbroad and unduly burdensome, and answered

subject to the objections that it will supplement this answer at a later date. See Exhibits 2, 4.

Plaintiff then agreed to limit the scope to whether Corizon has ever been a party to a lawsuit arising

out of the care and treatment provided to an inmate or for failure to provide medical screenings,

surgery or other procedures to an inmate. See Exhibit 34. Previous lawsuits related to care and

treatment of inmates is directly related to Corizon’s pattern and practice of deliberate indifference.

To date, we have yet to receive a supplemental answer.

       23.     Interrogatory No. 25 asks whether Corizon has ever been involved in a claim or

lawsuit arising out of the care and treatment provided by the other defendants or for failure to

provide medical screenings, surgery, or other procedures to an inmate. Corizon objected, stating

the interrogatory is overbroad and unduly burdensome. See Exhibits 2, 4.               Subject to the

objections, it responded that it has never been involved in a claim or lawsuit for such matters

arising out of the care of the other defendants. See Exhibits 2, 4. Upon information and belief,

Corizon has been involved in at other lawsuits that would be responsive to this interrogatory.

Previous lawsuits related to care and treatment of inmates by Corizon’s employees and/or agents

is directly related to Corizon’s pattern and practice of deliberate indifference. Further, Corizon’s

conditional answer made subject to its objections is an evasive and incomplete discovery response,

which is inappropriate and effectively amounts to a waiver by the Defendant of the asserted

“subject to” objection. To date Plaintiff has not received a supplemental answer. In fact, in its letter

in response to Plaintiff’s good faith letter, Defendant states it will stand on its objections. See



                                                   8
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 9 of 19 PageID #: 957



Exhibit 33.

       24.     Interrogatory No. 26 to Corizon asks whether there were any trade or industry

standards or guidelines, statutes, rules, or regulations that regulate Corizon’s provision of medical

treatment to Plaintiff. Corizon objected, stating Plaintiff exceeded the limit of interrogatories and

the interrogatory is overbroad and vague. Subject to those objections, Corizon responded that it

would supplement if such standards and guidelines exist. This interrogatory is directly relevant to

the matter at issue, and Defendant’s conditional answer made subject to its objections is an evasive

and incomplete discovery response. To date we have not received a supplemental answer or any

responsive documents. In fact, in its letter in response to Plaintiff’s good faith letter, Defendant

states it will stand on its objections. See Exhibit 33.

       25.     Request No. 14 directed to Corizon seeks all claims manuals, memorandum, and

policies in effect from January 1, 2010 that relate to providing inmate medical care, both inside

the facility and transferring inmates to outside facilities. Corizon objected to this request as

overbroad, unduly burdensome, and vague. See Exhibit 1. Corizon supplemented its response to

state that it is in the process of determining the existence of such documents and will supplement

if they do exist. See Exhibit 3. Plaintiff agreed to limit this request to 3 years before the date of

the incident through the present. See Exhibit 34. To date, we have yet to receive a supplemental

response.

       26.     Request No. 37 directed to Corizon seeks any applications, evaluations, and

disciplinary action or reviews concerning any Defendant or any healthcare provider that treated

Plaintiff between 2015 and the present. Corizon’s objection states this request is overbroad and

unduly burdensome. See Exhibits 1, 3. This request is directly related to whether Corizon

employees who treated Plaintiff were qualified to do so, which is the subject matter involved in



                                                   9
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 10 of 19 PageID #: 958



 this cause of action. This information can be produced to Plaintiff in electronic format for

 Corizon’s convenience. In its letter in response to Plaintiff’s good faith letter, Defendant states it

 will stand on its objections as to all disciplinary action or reviews not related to Plaintiff’s

 allegations. See Exhibit 33. Plaintiff agreed to limit these requests to providers who were working

 through or under Corizon, and those that are named defendants in this suit, as well as to the

 allegations in the Complaint. See Exhibit 34. To date we have not received a supplemental answer

 or any responsive documents.

        27.     Request Nos. 39-40 directed to Corizon seek information related to any

 communications and reports of surgeries performed between 2008 and the present, excluding any

 information specifically discussing an individual patient’s care, along with historical data of

 Corizon’s compliance with these policies. Corizon’s objection state these requests are overbroad,

 unduly burdensome, vague, and not reasonably related to Plaintiff’s claims. See Exhibits 1, 3.

 These requests are directly related to Plaintiff’s claims and are within the scope of discoverable

 evidence, as they are reasonably calculated to lead to admissible evidence at trial. Request No. 39

 is limited to documents pertaining to surgeries and Request No. 40 is for documentation evidencing

 whether Corizon followed its own policies, which is directly related to whether appropriate care

 and treatment was provided to Plaintiff. These requests go to Corizon’s pattern and practice of

 deliberate indifference and it is necessary for Plaintiff to determine whether Corizon treated

 inmates differently in different contexts. To the extent that responsive documents relate to

 individual patients, Defendant can redact personal information or file for a protective order. In its

 letter in response to Plaintiff’s good faith letter, Defendant states it will stand on its objections.

 See Exhibit 33. To date we have not received supplemental answers or any responsive documents.

        28.     Request No. 41 asks Corizon for copies of all claims, complaints, notices, warnings,



                                                  10
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 11 of 19 PageID #: 959



 lawsuits, memorandums or reports submitted to Corizon or its agents since January 2010 arising

 from the failure to offer or give medical treatment or surgery to inmates. Corizon’s objection states

 this request is overbroad and unduly burdensome. See Exhibits 1, 3. This request is directly related

 to whether Corizon has a history of failing to provide medical treatment to patients, which is in

 turn related to the medical treatment or lack thereof provided to Plaintiff, which is the subject

 matter involved in this cause of action. To date, Defendant has yet to supplement its response.

        29.     Request No. 43-44 ask Corizon for copies of all written materials and documents

 provided to staff during orientations or other trainings regarding providing medical care,

 tests/screenings, surgeries to inmates, and decisions to approve or allow an inmate’s requested

 care. Corizon’s objections state these requests are overbroad, unduly burdensome and vague. See

 Exhibits 1, 3. These requests are specifically related to surgeries, screenings, and medical

 treatment for inmates and are therefore directly related to Plaintiff’s claims and are within the

 scope of discoverable evidence, as it is reasonably calculated to lead to admissible evidence at

 trial. Additionally, Plaintiff agreed to limit this request to 3 years before the date of the incident

 through the present. See Exhibit 34. To date, Defendant has yet to supplement its responses.

        30.     Request No. 53 asks Corizon to produce documents reflecting last known contact

 information for certain named defendants. Corizon stated it would supplement its response. See

 Exhibits 1, 3. In its letter, Corizon subsequently agreed to supplement this response with respect

 to Corizon employees but not for any Department of Corrections employees. See Exhibit 33. To

 the extent Corizon has documentation for Department of Corrections employees, Plaintiff is

 entitled to that. Alternatively, if Corizon is not in possession of such documentation, it can simply

 state so. To date, Defendant has yet to supplement its response.

        31.     Interrogatory No. 10 directed to Defendants Sullivan, Hatcher, Wyatt, Norton,



                                                  11
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 12 of 19 PageID #: 960



 Jones, Fuentes, and Mallard asks Defendants to state the name and publisher of publications the

 Defendants subscribed to at the time of the acts alleged in the Petition. Each defendant objected,

 alleging the interrogatory is irrelevant, overbroad, and not related to Plaintiff’s claims. Subject to

 that objection, Defendants answered the interrogatory. This information is specifically narrowed

 both in time and only to certain publications. Furthermore, Defendants’ conditional answers made

 subject to their objections is an evasive and incomplete discovery response, which is inappropriate

 and effectively amounts to a waiver by the Defendant of the asserted “subject to” objection. To

 date we have not received supplemental answers. In fact, in counsel’s letter in response to

 Plaintiff’s good faith letter, Defendants state they will stand on their objections. See Exhibit 33.

        32.     Interrogatory No. 17 directed to Defendants Sullivan, Hatcher, Wyatt, Norton,

 Jones, Fuentes, Mallard White & Caldwell asks whether Defendants referred Plaintiff to any other

 health care providers during Defendant’s medical relationship with Plaintiff, and the date of any

 such referrals. Defendants stated to the best of their knowledge, this information is contained

 within the medical records. See Exhibits 6, 8-9, 11-12, 14-15, 17-18, 20-21, 23-24, 26-27, 29-30.

 There are over 800 pages of records, which likely do not contain the names and titles of all

 providers Plaintiff was referred to. Further, certain portions of the medical records are

 indecipherable. Therefore, Defendants’ answers are inadequate, as Plaintiff is unable to determine

 who made medical referrals without deposing numerous individuals. Plaintiff agreed that it would

 be sufficient for Defendants to either supplement by identifying the people and dates of any

 referrals, or make reference to specific pages within the records that contain that information. See

 Exhibit 34. To date, Defendants have yet to supplement their answers.

        33.     Request Nos. 8 & 9 to all individual defendants seek documents associated with

 Defendant’s work at the MSI or as an employee or agent of Corizon, the MSI, the St. Louis City



                                                  12
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 13 of 19 PageID #: 961



 Division of Corrections, or any other entity, which include training manuals, employee handbooks,

 and guidelines provided to Defendant; and claims manuals and policies for investigation and

 handling of medical complaints and injury claims. Defendants objected, stating the requests are

 overbroad and unduly burdensome. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter

 in response to Plaintiff’s good faith letter, Defendants state they will stand on the objections. See

 Exhibit 33. These requests are specifically limited to documents associated with Defendants’ work

 at the locations at issue. Additionally, Plaintiff agreed to limit this to 3 years before the date of the

 incident through the present. See Exhibit 34. To date, we have yet to receive any of this

 documentation.

         34.     Request No. 12 to all individual defendants seeks all claims manuals,

 memorandum, and policies in effect from January 1, 2010 associated with Defendants’ work at the

 MSI that relate to providing inmate medical care, both inside the facility and transferring inmates

 to outside facilities. Defendants objected to this request as overbroad, unduly burdensome, and

 vague. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter in response to Plaintiff’s

 good faith letter, Defendants state they will stand on the objections. See Exhibit 33. These

 documents are sufficiently limited in time and scope relevant to the incident at issue. Additionally,

 Plaintiff agreed to limit this to 3 years before the date of the incident through the present. See

 Exhibit 34. To date, we have yet to receive any of this documentation.

         35.     Request Nos. 17-23 to all individual defendants ask for policies and procedures

 relating to offering, refusing, or providing surgery, medical screen tests, exams, and procedures to

 inmates; decisions to follow recommendations from physicians; decisions regarding an inmate’s

 requested medical care; decisions to transfer inmates to outside facilities; and policies and

 procedures received and relied upon in denying Plaintiff’s request for surgery. Defendants



                                                    13
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 14 of 19 PageID #: 962



 objected to each of these requests as overbroad and unduly burdensome. See Exhibits 5, 7, 10,

 13, 16, 19, 22, 25, and 28. In their letter in response to Plaintiff’s good faith letter, Defendants

 stated they will stand on the objections. See Exhibit 33. Plaintiff agreed to limit this to 3 years

 before the date of the incident through the present. See Exhibit 34. Due to Defendants’ concerns

 with the term “procedures”, which is referenced in Request No. 18, Plaintiff agreed to Defendants

 producing a table of contents or list of all responsive policies related to medical procedures in an

 attempt to further narrow the scope of this request. See Exhibit 34. The requested documents are

 very specifically limited to those which relate to relevant care and treatment of inmates, as well as

 decisions to follow recommendations and orders from physicians or approve a patient’s medical

 requests. Therefore, providing such documentation is not unduly burdensome or overbroad.

 Plaintiff is also entitled to know whether such policies and procedures have been changed or

 modified, and to the extent such documents exist, they should be produced. We are entitled to

 know whether there are policies that Defendant is operating under and is expected to follow in

 making such determinations. Finally, Plaintiff cannot properly evaluate whether he received

 proper treatment from Defendants without knowing what policies were put into place regarding

 that treatment. To date, we have yet to receive any of this documentation.

         36.     Request Nos. 31-32 to all individual defendants seek copies of any and all

 publications, guidelines, and treatment decision trees provided to Defendants, along with any

 posters, pamphlets, or other materials about surgeries provided to inmates during the time of 2008

 and present.    Defendants’ objections state these requests are overbroad and unduly burdensome.

 See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter in response to Plaintiff’s good faith

 letter, Defendants stated they will stand on the objections. See Exhibit 33. Plaintiff agreed to limit

 this to 3 years before the date of the incident through the present. See Exhibit 34. These requests



                                                   14
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 15 of 19 PageID #: 963



 are both narrowly tailored in time and to documents relating to surgeries, and can be produced to

 Plaintiff in electronic format for Defendants’ convenience. Further, Request No. 32 is only asking

 for documents that would have been provided by Corizon or its agents and employees to Plaintiff

 or other inmates and therefore it is not unduly burdensome for Defendants, as employees of

 Corizon, to produce them. To date, we have yet to receive any of this documentation.

        37.     Request Nos. 37-38 to all individual defendants        seek information related to

 consultations, investigations, communications and reports of surgeries performed between 2008

 and the present, excluding any information specifically discussing an individual patient’s care,

 along with historical data of each defendant’s compliance with these policies. Defendants’

 objections state these requests are overbroad, unduly burdensome, vague, and not reasonably

 related to Plaintiff’s claims. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter in

 response to Plaintiff’s good faith letter, Defendants stated they will stand on the objections. See

 Exhibit 33. These requests are directly related to Plaintiff’s claims and are within the scope of

 discoverable evidence, as they are reasonably calculated to lead to admissible evidence at trial.

 Request No. 37 is limited to documents pertaining to surgeries and Request No.38 is for

 documentation evidencing whether each Defendant followed his/her employer’s policies, which is

 directly related to whether appropriate care and treatment was provided to Plaintiff. Further, these

 requests are directly related to whether defendants acted with deliberate indifference toward

 Plaintiff, and therefore are properly limited in time. To date, we have yet to receive any of this

 documentation.

        38.     Request No. 39 to all individual defendants seeks copies of information that relates

 to any claim or report since January 2010 arising from the failure of Defendant to offer or give

 medical treatment or surgery to inmates. Defendants’ objections state this request is overbroad



                                                 15
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 16 of 19 PageID #: 964



 and unduly burdensome. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter in response

 to Plaintiff’s good faith letter, Defendants stated they will stand on the objections. See Exhibit 33.

 This request is directly related to whether Defendant has a history of failing to provide medical

 treatment to patients, which is in turn related to the medical treatment or lack thereof provided to

 Plaintiff, which is the subject matter involved in this cause of action. Therefore, it is properly

 limited in time. To date, we have yet to receive any of this documentation.

         39.     Request Nos. 41-42 to all individual defendants seek all written materials and

 documents provided to staff during orientations or other trainings regarding providing medical

 care, tests/screenings, surgeries to inmates, and decisions to approve or allow an inmate’s

 requested care. Defendants’ objections state these requests are overbroad, unduly burdensome

 and vague. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter in response to Plaintiff’s

 good faith letter, Defendants stated they will stand on the objections. See Exhibit 33. Plaintiff

 agreed to limit this to 3 years before the date of the incident through the present, or to the extent

 there are no training materials for a particular defendant within the that time frame, the most recent

 training materials that pertain to that defendant. See Exhibit 34. These requests are specifically

 related to surgeries, screenings, and medical treatment for inmates and are therefore directly related

 to Plaintiff’s claims and are within the scope of discoverable evidence, as they are reasonably

 calculated to lead to admissible evidence at trial. To date, we have yet to receive any of this

 documentation.

         40.     Request No. 50 to all individual defendants seeks a copy of any deposition

 testimony previously given by each defendant in any lawsuit or litigation associated with that

 defendant’s employment with MSI, Corizon, or the St. Louis City Division of Corrections, which

 alleges malpractice or deliberate indifference.        Defendants objected stating the request is



                                                   16
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 17 of 19 PageID #: 965



 overbroad and unduly burdensome. See Exhibits 5, 7, 10, 13, 16, 19, 22, 25, and 28. In their letter

 in response to Plaintiff’s good faith letter, Defendants stated they will stand on the objections. See

 Exhibit 33. This request is sufficiently narrowed to depositions relating to each Defendant’s

 employment with the entities at issue in the current lawsuit, and is further narrowed to two types

 of allegations. To date, we have yet to receive any of this documentation.

        41.     Federal case law and rules of discovery mandate the disclosure and the duty to

 supplement answers to requests for production. Federal discovery rules are designed to narrow

 and clarify issues and to give parties mutual knowledge of all relevant facts, thereby preventing

 surprise. Shelak v. White Motor Co., 581 F.2d 1155, 1159 (5th Cir. 1978); See also, Matter of

 Hawaii Corp., 88 F.R.D. 518, 520 (D. Haw. 1980). “Generally, the purpose of discovery in civil

 actions is to remove surprise from trial preparation so the parties can obtain evidence necessary to

 evaluate and resolve their dispute.” U.S. ex rel. Schwartz v. TRW, Inc., 211 F.R.D. 388, 392 (C.D.

 Cal. 2002). One purpose of discovery is to find avenues of discovering further information. Laker

 Airways Ltd. v. Pan Am. World Airways, 103 F.R.D. 22, 31 (D.D.C. 1984). In other words, the

 purpose of discovery procedures is (1) to narrow issues; (2) to obtain evidence for use at trial; and

 (3) to secure information as to existence of evidence that may be used at trial. Wood v. Todd

 Shipyards, 45 F.R.D. 363, 364 (S.D. Tex. 1968). Toward this end, the procedural rule governing

 discovery is liberally interpreted to permit wide-ranging discovery of information even though the

 information may not be admissible at the trial. US. ex rel. Schwartz, 211 F.R.D. at 392.

        42.     Rule 26(e) of the Federal Rules of Civil Procedure states, “A party who has made

 a disclosure under Rule 26(a) or who has responded to an interrogatory, request for production, or

 request for admission must supplement or correct its disclosure or response: (A) in a timely manner

 if the party learns that in some material respect the disclosure or response is incomplete or



                                                  17
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 18 of 19 PageID #: 966



 incorrect, and if the additional or corrective information has not otherwise been made known to

 the other parties during the discovery process or in writing; or (B) as ordered by the court.”

        43.     A district court has the authority to impose sanctions against a party who fails to

 comply with discovery or supplement discovery. F.R.C.P. 37; Jones v. Illinois Cent. R. Co., 617

 F.3d 843, 854 (6th Cir. 2010). In Orchestratehr, Inc. v. Trombetta, an award of expenses was

 warranted for failure of defendant former employee and his current employer to produce

 documents, in action brought by former employer. 178 F. Supp. 3d 476 (N.D. Tex. 2016). In that

 case, although defendants supplemented their response without having to be ordered to do so by

 the Court, after the movant attempted in good faith to obtain discovery without court action before

 filing, defendants did not establish that their nondisclosure, responses, or objections were

 substantially justified or that other circumstances made such an award unjust. Id.

        44.     Plaintiff’s counsel has made a good faith effort to resolve these discovery disputes

 with counsel for Defendant without intervention of this Court, and has been unable to do so.

        45.     Pursuant to Fed.R.Civ.P. 37(a)(1) Plaintiff certifies that on April 2, 2019 at

 approximately 4:30 p.m. Plaintiff’s counsel, Lara Gillham, conferred with Defendant’s counsel

 Theodore Hughes via telephone about the above and was told Defendants intend to stand on their

 objections to the above-referenced enumerated interrogatories and requests for production. Ms.

 Gillham further attempted to confer with Mr. Hughes via email on April 8, 2019, but received no

 response. Counsel then received an email from Mr. Hughes on April 12, 2019, stating he was

 withdrawing from this case.

        ACCORDINGLY, Plaintiff respectfully requests this Court grant Plaintiff’s Motion and

 compel Defendants Corizon, LLC, Dr. Reynal Caldwell, Dr. Fe Fuentes, Dr. Brenda Mallard,

 Roschell Norton, Danyelle Sullivan, Richard White, Angie Wyatt, Beverly Hatcher, and Lacinda



                                                 18
Case: 4:16-cv-01170-AGF Doc. #: 106-9 Filed: 08/01/19 Page: 19 of 19 PageID #: 967



 Jones to provide full and complete answers to Plaintiff’s discovery, a privilege log, and for all

 other relief deemed just and appropriate by the Court.


                                               BROWN & CROUPPEN, P.C.


                                                BY:    /s/ Andrea McNairy
                                                       Andrea McNairy, #58558MO
                                                       Lara L. Gillham, #67320MO
                                                       One Metropolitan Square
                                                       211 N. Broadway, Ste. 1600
                                                       St. Louis, MO 63102
                                                       (314) 561-6319
                                                       (314) 421-0359 (Fax)
                                                       Attorneys for Plaintiff
                                                       andream@getbc.com
                                                       LaraG@getbc.com
                                                       pipleadings@getbc.com




                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on this 12th day of April, 2019, a true and correct
 copy of the foregoing was served via the Court’s electronic filing system as well as email upon
 all counsel of record.




                                                       /s/ Andrea McNairy




                                                  19
